Digitally signed
                                                                             by Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                 Appellate Court                             Date: 2021.02.10
                                                                             14:13:19 -06'00'



                      People v. Lee, 2020 IL App (5th) 180570



Appellate Court       THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption               v. RAY G. LEE, Defendant-Appellee.



District & No.        Fifth District
                      No. 5-18-0570



Rule 23 order filed   July 9, 2020
Motion to
publish allowed       July 29, 2020
Opinion filed         July 29, 2020



Decision Under        Appeal from the Circuit Court of Massac County, No. 17-CF-203; the
Review                Hon. Joseph M. Leberman, Judge, presiding.



Judgment              Appeal dismissed.


Counsel on            Josh Stratemeyer, State’s Attorney, of Metropolis (Patrick Delfino and
Appeal                Patrick D. Daly, of State’s Attorneys Appellate Prosecutor’s Office,
                      of counsel), for the People.

                      James E. Chadd, Ellen J. Curry, and Richard J. Whitney, of State
                      Appellate Defender’s Office, of Mt. Vernon, for appellee.
     Panel                     JUSTICE WHARTON delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Welch and Justice Moore concurred in the judgment
                               and opinion.


                                                OPINION

¶1         The defendant, Ray G. Lee, was charged with six counts of predatory criminal sexual
      assault of a child in connection with the sexual abuse of his three young daughters, L.L., T.L.,
      and I.H. The trial court denied the State’s request to admit into evidence video-recorded
      interviews with all three girls pursuant to section 115-10 of the Code of Criminal Procedure of
      1963 (725 ILCS 5/115-10 (West 2016)). The State appeals that ruling pursuant to Illinois
      Supreme Court Rule 604(a)(1) (eff. July 1, 2017). We find that we do not have jurisdiction to
      hear this appeal. Accordingly, we dismiss the appeal.
¶2         The incidents of alleged abuse at issue in this case occurred between May 1, 2016, and
      September 1, 2017. At some point, the abuse was called to the attention of the children’s
      mother by their brother, R.J.L. Although T.L. told her mother that the defendant touched her
      butt, an allegation she later admitted was not true, it is not clear on the record before us whether
      any of the girls ever reported the abuse to their mother.
¶3         On November 30, 2017, forensic interviewer Dawn Wright interviewed all three girls at
      the Two Rivers Child Advocacy Center in Anna, Illinois. L.L. turned 13 years old just four
      days before the interviews took place. T.L. was 10 years old at the time, and I.H. was 7 years
      old. I.H. told Wright that the defendant licked her “private parts” during the summer when she
      was six years old (which would have been 2016). T.L. described multiple incidents in which
      the defendant licked her vagina or attempted to do so. She also told Wright that she saw the
      defendant lick I.H.’s vagina when I.H. was only four years old. This prompted her to tell her
      mother that the defendant had touched her butt so that her mother would keep the defendant
      away from I.H.
¶4         On December 26, 2017, the State charged the defendant with six counts of predatory
      criminal sexual assault of a child (720 ILCS 5/11-1.40(a)(1) (West 2016)). The charging
      instrument alleged that the defendant put his mouth on each girl’s genitals between May 1 and
      September 1, 2016, and between May 1 and September 1, 2017.
¶5         In June 2018, the State filed a notice of intent to introduce the video recordings of all three
      interviews pursuant to section 115-10 of the Code of Criminal Procedure of 1963 (725 ILCS
      5/115-10 (West 2016)). That statute provides that in a prosecution for specified crimes
      committed against a child under the age of 13, the child’s out-of-court statements about the
      crime are admissible as an exception to the hearsay rule. Id. § 115-10(a). There are, however,
      conditions on the admissibility of such statements. The statements are only admissible if, after
      holding a hearing outside the presence of the jury, the trial court determines “that the time,
      content, and circumstances of the statement provide sufficient safeguards of reliability.” Id.
      § 115-10(b)(1). In addition, the statements are only admissible if the child either testifies at
      trial or is unavailable as a witness. Id. § 115-10(b)(2). If the child is unavailable as a witness,
      there must be corroborative evidence. Id. § 115-10(b)(2)(B).


                                                   -2-
¶6         The court held a motion hearing in November 2018. The court viewed the interviews prior
       to the hearing pursuant to the parties’ agreement. In ruling, the court considered the recordings
       themselves along with the testimony of Wright and a police officer who observed the
       interviews. The court ruled that (1) the recording of L.L.’s interview was not admissible
       because she did not make the statement before she turned 13 years old or within three months
       of the commission of the offenses (see id. § 115-10(b)(3)) and (2) the recordings of the
       interviews with T.L. and I.H. were not admissible because the State did not provide sufficient
       evidence of the reliability of their statements (see id. § 115-10(b)(1)). In explaining its ruling,
       the court emphasized that it had no evidence before it regarding when the allegations were first
       reported and what the girls said in their earlier statements. The court found that without such
       evidence, it was impossible to determine whether the girls had been coached in what to say or
       whether any earlier statements were consistent with what they told Wright.
¶7         The State appeals the court’s ruling as to the interviews of T.L. and I.H. We cannot address
       the merits of its arguments, however, unless we find that we have jurisdiction to hear this
       appeal. See Archer Daniels Midland Co. v. Barth, 103 Ill. 2d 536, 539 (1984).
¶8         Rule 604(a)(1) allows the State to file appeals in criminal cases under the limited
       circumstances set forth in the rule. In relevant part, the State may appeal “an order or judgment
       the substantive effect of which results in *** suppressing evidence.” Ill. S. Ct. R. 604(a)(1)
       (eff. July 1, 2017). An order has the substantive effect of suppressing evidence if it prevents
       the State from presenting facts or opinions to the jury. In re K.E.F., 235 Ill. 2d 530, 540 (2009);
       People v. Drum, 194 Ill. 2d 485, 492 (2000); People v. Truitt, 175 Ill. 2d 148, 152 (1997),
       abrogated in part on other grounds by People v. Miller, 202 Ill. 2d 328 (2002). If, on the other
       hand, “the sole impact of the circuit court’s order is on the means by which the information is
       to be presented,” the order does not have the substantive effect of suppressing evidence, and
       the State may not appeal. (Emphasis in original.) K.E.F., 235 Ill. 2d at 540; Drum, 194 Ill. 2d
       at 492; Truitt, 175 Ill. 2d at 152. It is the substantive effect of a trial court’s order that
       determines appellate jurisdiction under Rule 604(a)(1), not its label or the label of the
       underlying motion. Drum, 194 Ill. 2d at 489. Our review of this question is de novo. Id. at 488.
¶9         The State acknowledges that, in this case, it “may be argued that the evidence that was
       excluded [was] admissible by other means, namely by virtue of live, in-court testimony that,
       presumably, would detail the same facts surrounding their allegations.” The State further
       acknowledges that there is no indication in the record that T.L. or I.H. will not be available as
       witnesses. It is worth noting that, prior to trial, the State filed a motion to allow all three of the
       girls to testify by closed-circuit television. This indicates that the State intends to call all three
       girls to testify, including T.L. and I.H. The State urges us, however, to “find that the recorded
       statements *** constitute discrete evidence whose evidentiary value is not as a substitute or
       alternative for the live testimony of the minor victims, but as highly impactful corroborative
       evidence of their claims.” In support of this contention, the State relies heavily on this court’s
       decision in People v. Brindley, 2017 IL App (5th) 160189, and the Illinois Supreme Court’s
       decision in People v. Bowen, 183 Ill. 2d 103 (1998). We find no support for the State’s position
       in those cases.
¶ 10       In Brindley, the trial court granted the defendant’s motion to suppress an audio-video
       recording of a drug transaction. The State appealed that ruling to this court under Rule
       604(a)(1). Brindley, 2017 IL App (5th) 160189, ¶ 1. Prior to considering the merits of the
       appeal, we addressed our jurisdiction to hear it. Id. ¶ 14. We rejected the defendant’s contention

                                                     -3-
       that the trial court’s order “simply impacted the means by which the State could present the
       facts depicted in the recording” because it could instead present the testimony of the
       confidential informant about the transaction. Id. ¶ 22. We explained that “the suppressed
       evidence [was] actual audio-video recording of relevant events as they occurred, capturing the
       defendant’s exact words, demeanor, and visual manifestations at the time he is alleged to have
       committed the crimes charged.” Id. ¶ 23. As such, we found that testimony describing these
       events was “not the same evidence” as the recording itself. Id. For this reason, we concluded
       that the order excluding the recording had the substantive effect of suppressing evidence and
       that we therefore had jurisdiction over the appeal. Id. ¶ 24.
¶ 11        Here, by contrast, the recorded interviews would not allow jurors to see the charged
       offenses as they occurred. Instead, jurors would simply see T.L. and I.H. describe the events
       at issue several months to over a year after they occurred—much as they would be able to do
       through their trial testimony. In support of its claim that the recordings are nevertheless so
       qualitatively different from trial testimony that they cannot be considered “the same evidence,”
       the State calls our attention to Bowen.
¶ 12        There, appellate jurisdiction was not at issue. The defendant filed an appeal after being
       convicted of the aggravated criminal sexual assault of a three-year-old child. Bowen, 183 Ill.
       2d at 104-05. In relevant part, he argued that the trial court erred in admitting a videotaped
       statement from the child in addition to her trial testimony because it “was repetitive and
       untrustworthy.” Id. at 113. In rejecting this argument, the supreme court discussed the value of
       such statements at length. The court first explained that section 115-10 was enacted as “a
       needed response to the difficulty of convicting persons accused of sexually assaulting
       children.” Id. at 115. The court explained that this difficulty arises in part because “child
       witnesses, especially the very young, often lack the cognitive or language skills to effectively
       communicate instances of abuse at trial.” Id. The court also noted that children are often subject
       to suggestion (id. at 116) or may otherwise be hampered psychologically from describing their
       abuse at trial (id. at 115). The Bowen court explained that the statute alleviates these problems
       by making “detailed corroborative evidence of the child’s complaint” admissible. Id.
¶ 13        The State argues that this language in Bowen demonstrates that “the recorded statements
       of minors serve a purpose independent from the testimony of the child witnesses themselves.”
       The State explains that such statements are “often given in a much more comfortable and
       relaxed environment” than trial testimony and, as such, the statements “cannot be reasonably
       duplicated by any other means at trial.” The jurisdictional question, however, is not whether
       evidence is admissible, how reliable the evidence is, or what purpose it serves; the question is
       simply whether the ruling appealed precludes the State from presenting information to the jury
       by any means. See K.E.F., 235 Ill. 2d at 540; Brindley, 2017 IL App (5th) 160189, ¶ 16. In this
       case, the answer to that question is no.
¶ 14        As we explained earlier, section 115-10 does allow the admission of a child’s out-of-court
       statements when the child is not available as a witness. See 725 ILCS 5/115-10(b)(2)(B) (West
       2016). Under those circumstances, the child’s out-of-court statement would be the only means
       of providing the pertinent facts to the jury, and an order excluding it would therefore be
       appealable under Rule 604(a)(1). Here, however, it appears that both children are available to
       testify and that the State intends to call them as witnesses. Thus, while the recorded statements
       could possibly be more compelling than their in-court testimony, they are not the only means
       available to the State to present the relevant information to the jury.

                                                   -4-
¶ 15        At oral argument, the State argued in rebuttal that accepting the defendant’s argument
       would mean that, in many cases, the State would be required to rely on “the testimony of a
       witness, who then gets on the stand and freezes.” As the State further noted, under such
       circumstances, it would not be able to provide the testimonial evidence contained in the section
       115-10 statement through other means. Although the State forfeited this argument by failing
       to include it in its brief (see Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018)), we choose to address
       it (see People v. Curry, 2018 IL App (1st) 152616, ¶ 36 (explaining that forfeiture is a
       limitation on the parties, not on the courts)).
¶ 16        We do not believe the possibility of a child witness “freezing” on the stand is sufficient to
       vest this court with jurisdiction. Under those circumstances, the State would be free to ask the
       trial court to revisit its pretrial ruling on the admissibility of the recordings. In this case, such
       a request would also give the State the opportunity to present additional evidence concerning
       the reliability of the recordings to address the concerns raised by the trial court at the motion
       hearing. Specifically, the State could present evidence of the contents of any earlier statements
       made by the girls or evidence that they did not make any earlier statements. The trial court’s
       ruling on such a request would be appealable as an order suppressing evidence due to the
       subsequent unavailability of a child witness previously thought to be available. As we
       explained earlier, we have jurisdiction over appeals by the State in criminal cases only under
       the limited circumstances prescribed by Rule 604(a)(1). The mere possibility that an available
       child witness might become unavailable is not enough to transform an otherwise unappealable
       order impacting only the means by which the State may present its evidence into an appealable
       order suppressing evidence.
¶ 17        Moreover, even if we found the State’s argument persuasive, we would be bound by our
       supreme court’s holding in K.E.F. That case, like the case before us, involved appellate
       jurisdiction over the State’s appeal of a trial court’s refusal to admit a child’s out-of-court
       statement under section 115-10. Although the case arose under factual circumstances that were
       different from those involved here, for the following reasons, we find it to be controlling.
¶ 18        K.E.F. involved a juvenile delinquency petition alleging that K.E.F. was delinquent
       because he committed multiple sex offenses against his sister. K.E.F., 235 Ill. 2d at 532-33.
       The State requested a pretrial ruling on the admissibility of the sister’s recorded statements to
       a forensic interviewer under section 115-10. After a hearing, the court found that the recorded
       statements were reliable. The court ruled that the statements were admissible, subject to the
       State’s compliance with the other requirements of section 115-10. Id. at 533. As we mentioned
       earlier, one of those requirements is that the child testify at trial unless she is unavailable as a
       witness. 725 ILCS 5/115-10(b)(2) (West 2016). Although the prosecution in K.E.F. did call
       the sister as a witness, she was not questioned at all concerning the events at issue; she was
       asked only whether she spoke to the forensic interviewer and whether she told the truth when
       she did so. K.E.F., 235 Ill. 2d at 533. K.E.F.’s attorney objected, arguing that the statutory
       requirement is not satisfied unless the child testifies at trial about the substance of the
       allegations. Counsel explained that the State’s failure to ask the sister any substantive questions
       made her “ ‘unavailable for cross examination’ ” on the factual matters at issue. Id. at 534. The
       trial court agreed and ruled that the recording of the sister’s forensic interview was not
       admissible unless the prosecutor asked her about the events at issue. Id. at 535.




                                                     -5-
¶ 19        The State filed an interlocutory appeal from that ruling. The appellate court dismissed the
       appeal for lack of jurisdiction, holding that Rule 604(a)(1) is inapplicable in juvenile
       delinquency proceedings. Id. at 537. The State then appealed to the Illinois Supreme Court. Id.
¶ 20        The supreme court did not address the applicability of Rule 604(a)(1) to juvenile
       proceedings. Id. at 541. Instead, the court found that the “threshold question” before it was
       “whether the trial court’s ruling is appealable under Rule 604(a)(1)—at all.” Id. at 537. The
       court then explained that, as we have already discussed, evidence is not suppressed within the
       meaning of that rule unless the trial court’s ruling prevents the State from presenting
       information to the trier of fact. Id. at 538 (citing Drum, 194 Ill. 2d at 492).
¶ 21        In applying that rule to the facts before it, the supreme court noted that “the State chose—
       for reasons that quite frankly defy comprehension—to attempt to gain admission of a prior
       statement that the trial court had already ruled reliable” by asking the child “only whether she
       had previously answered [the forensic interviewer’s] questions truthfully.” Id. at 539. The court
       “question[ed] the wisdom of that course of action,” emphasizing that the “admissibility of the
       evidence in question was a matter entirely within the State’s control.” Id. at 540.
¶ 22        The court then addressed what we consider to be at the heart of the jurisdictional question
       before us. The court pointed out that “the prosecution had the option of presenting live
       testimony to secure admission of the information it sought to introduce, an option that it
       declined to pursue.” (Emphasis added.) Id. The court concluded that “the sole impact of the
       circuit court’s order” was therefore “on the means by which the information [was] to be
       presented.” (Emphasis in original.) Id.
¶ 23        The State seeks to distinguish K.E.F., arguing that, there, “the State appealed because it
       simply refused to comply with the dictates of the statute by refusing to present testimony ‘at
       the proceeding’ *** about the alleged sexual assault.” We are not persuaded. As we have just
       discussed, the supreme court’s ultimate conclusion rested on the fact that the trial court’s ruling
       left the State with the option of presenting the information it wanted to present through live
       testimony. See id. As the court emphasized, “[t]he substantive effect of the trial court’s ruling
       is the pertinent issue.” Id. Although there are many other differences between this case and
       K.E.F., we find no meaningful distinction on this dispositive point. We therefore conclude that
       we do not have jurisdiction to consider the merits of the State’s appeal.
¶ 24        For the reasons stated in this opinion, we dismiss the appeal.

¶ 25      Appeal dismissed.




                                                    -6-